IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EARL D. HALL SR.; BETTY JANE HALL;       : No. 188 WAL 2016
AND EARL D. HALL, JR., ON BEHALF OF      :
THEMSELVES AND ALL OTHERS                :
SIMILARLY SITUATED,                      : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
CNX GAS COMPANY, LLC, IN ITS OWN         :
RIGHT AND AS SUCCESSOR-IN-               :
INTEREST TO CONSOL GAS                   :
COMPANY, LLC,                            :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.